Case: 08-50268 Document: 00511298878 Page: 1 Date Filed: 11/18/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 18, 2010
                                     No. 08-50268
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CASEY LEON FORGE,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 6:02-CR-25-ALL


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
       Casey Leon Forge, federal prisoner # 60972-080, pleaded guilty in 2002,
pursuant to a written agreement, to possession of crack cocaine with intent to
distribute. He was sentenced to 160 months of imprisonment and five years of
supervised release. Forge appeals the denial of his pro se 18 U.S.C. § 3582
motion in which he argued that his sentence should be reduced based on
retroactive amendments to the Guidelines for crack cocaine.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-50268 Document: 00511298878 Page: 2 Date Filed: 11/18/2010

                                 No. 08-50268

      Forge’s argument that the district court violated his Sixth Amendment
right to counsel when it denied his § 3582(c)(2) motion without first appointing
counsel because the right to counsel attached under the advisory sentencing
scheme is unavailing. A § 3582(c)(2) proceeding is not a full resentencing.
Dillon v. United States, 130 S. Ct. 2683, 2691-94 (2010); United States v.
Doublin, 572 F.3d 235, 238 (5th Cir. 2009). A motion for reduction of sentence
is not an ancillary matter under the Criminal Justice Act, and Forge “has no
constitutional right to appointed counsel for the purpose of bringing a
§ 3582(c)(2) motion.” United States v. Whitebird, 55 F.3d 1007, 1010-11 (5th Cir.
1995).
      AFFIRMED.




                                       2